DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dostal (US 2,409,932) in view of Syse (US 2010/0133864 A1).
Regarding Claim 1, Dostal discloses a construction material lifting device, capable of being used as a pipe mounting device, comprising of an elongate part (1) having a first end and a second end; and a mounting head (4) sized and configured for positioning within a pipe end (under a broadest reasonable interpretation, the hollow core openings in the concrete block are considered to be within the ordinary plain meaning of “pipe” as the hollow core openings represent a hollow enclosed structure capable of conveying a fluid substance) the mounting head (4) attached to the first end such that tilting the elongate part (1) when the mounting head is positioned within the pipe end moves the mounting head between a first position in which the mounting head 
To the extent that applicant may argue that the mounting device of Dostal does not disclose wherein the mounting head is sized and configured for positioning within a pipe end comprising a plastic material, Syse teaches the concept of concept of using a mounting head to grip a piece of pipe from inside of the pipe.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the construction material lifting device of Dostal, wherein the mounting head is sized and configured for positioning within a pipe end comprising of a plastic material, as conceptually taught by Syse, for the purpose of enabling the lifting device of Dostal to also be used for lifting circular shaped pieces of pipe. Additionally, changes in size/proportion/shape, selected as a matter of design choice, requiring routine experimentation with predictable result, that will not perform differently than the prior art device, does not establish patentability.  See MPEP 2144.04.IV.A-B.
Dostal, as modified, may not explicitly disclose wherein the mounting head for the intended use within a pipe end comprising of a plastic material.  However, the manner of operating the mounting head, of the instant claimed invention, does not differentiate the claimed invention from the closest prior art of record because Dostal, as modified, is inherently capable of being mounted in a pipe end that comprises of any material.  The recitation of any one specific material of pipe that the mounting head is to be placed in does not establish any new or unpredictable results.
Dostal, as modified, may not explicitly disclose the material composition of the mounting head.  
However, construction tools for lifting are unquestionably made of hard metal materials that are commonly known and well-known throughout the art.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the material lifting device of Dostal, as modified, wherein the head is made of a hard metal material, as a matter of design choice, without any new or unexpected results, for the purpose of ensuring strength and durability so that the lifter can be utilized time and time again.
Therefore, it would have been obvious for Dostal, as modified, to be comprised of a hard metal material which is harder than the material of concrete blocks and inherently has a hardness that is greater than a plastic pipe material.
Regarding Claim 2, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein tilting or pitching the mounting head within the pipe end moves the pipe mounting device between the first position and the second position. See Dostal, Fig. 1-2 and Col. 2 Lines 5-24.
Regarding Claim 3, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head includes at least one curved surface (Syse, 302/303) contoured to generally correspond to the inner diameter of the pipe end. See Syse, Fig. 2. It would have been obvious to modify the shape of the ends of elongated head (4) of Dostal to conform to the round contours of the inside of a pipe, as taught by Syse, for the purpose of increasing the surface area contact and reducing the risk of slipping. Additionally, changes in size/proportion/shape, 
Regarding Claim 4, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head includes a pair of curved surfaces (Syse, 302/303) sized and contoured to interface with and lockingly fit against the inner diameter of the pipe (Syse, 1) end when the pipe mounting device is in the second position, and a pair of truncated surfaces (see Dostal, the elongate surfaces in between the surface contacting portions of the Dostal elongated head (4)) extending between the curved surfaces (Syse, 302/303).
Regarding Claim 5, Dostal, as modified, discloses the pipe mounting device of Claim 4, as previously discussed above, wherein the mounting head includes at least one radiused edge connecting at least one of the curved surfaces and at least one of the truncated surfaces. It would be obvious to modify the shape of the ends of elongated head (Dostal, 4) of Dostal conform to the round contours of the inside of a pipe, as taught by Syse.  Additionally, changes in size/proportion/shape, selected as a matter of design choice, requiring routine experimentation with predictable result, that will not perform differently than the prior art device, does not establish patentability.  See MPEP 2144.04.IV.A-B.
Regarding Claim 6, Dostal, as modified, discloses the pipe mounting device of Claim 4, as previously discussed above, wherein the mounting head (Dostal, 4) defines a maximum diameter between the curved surfaces (Syse, 302/306). Dostal, as modified, discloses the maximum dimension of the mounting head defining the width 
Regarding Claim 7, Dostal, as modified, discloses the pipe mounting device of Claim 6, as previously discussed above.  Dostal, as modified, does not explicitly disclose wherein the maximum diameter is between about 2 inches and about 2.1 inches.
However, MPEP 2144.04.IV.A states that changes in size/proportion do not establish patentability in a claim when the relative dimensions would not perform differently than the prior art device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relative dimensions of Dostal, as modified, wherein the maximum diameter is between about 2 inches and about 2.1 inches, for the purpose of enabling the curved end surfaces (Syse, 302/306) to engage with the inner surface of cylinder with an inner diameter of about 2 inches, requiring routing experimentation without any changes to the performance of the device or any unexpected results.
Regarding Claim 8
However, MPEP 2144.04.IV.A states that changes in size/proportion do not establish patentability in a claim when the relative dimensions would not perform differently than the prior art device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the relative dimensions of Dostal, wherein the maximum diameter is between about 3 inches and about 3.2 inches, for the purpose of enabling the curved end surfaces (Syse, 302/306) to engage with the inner surface of cylinder with an inner diameter of about 3 inches, requiring routine experimentations without anyy changes to the performance of the device or any unexpected results.
Regarding Claim 9, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head comprises a plate member (Dostal, 4).  See Dostal, Fig. 1-2.
Regarding Claim 10, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein a connection between the mounting head (Dostal, 4) and the elongate part (Dostal, 1) is offset a distance from an outer periphery of the mounting head (Dostal, 4).
Regarding Claim 11, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, Dostal, as modified, discloses the claimed invention except for the use of the specific materials. It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to select the material of metal for the mounting head as an obvious design choice to achieve strength and durability of the mounting head, because it has been held to be within the general 
Regarding Claim 12, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the elongate part (Dostal, 1) defines a moment arm to move the pipe mounting device between the first position and the second position. See Dostal, Fig. 1-2.
Regarding Claim 13, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above.
Dostal, as modified, does not disclose wherein the mounting head comprises a second mounting head attached to a second end of the elongate part opposite the first end.
It would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to modify the device of Dostal, as modified, to further include a second mounting head attached to a second end of the elongated part for the purpose of providing a single tool capable of engaging the inner surface of cylinders having different inner diameters, since it has been held that mere duplication of the essential working parts of a devise involves only routine skill in the art. See MPEP 2144.04.VI.B. In this case, the mere duplication of parts has no patentable significance because no new and unexpected results are produced by further including a second mounting head on a second end of the device disclosed by Dostal, as modified.
Regarding Claim 14, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, wherein the mounting head (Dostal 1, modified 
Regarding Claim 15, Dostal, as modified, discloses the pipe mounting device of Claim 1, as previously discussed above, further comprising a grip portion (Dostal, 2) attached to a second end of the elongate part (Dostal, 4) opposite the first end, the grip portion (Dostal, 2) configured to facilitate movement of the pipe mounting device between the first position and the second position.
Regarding Claim 16, Dostal, as modified, meets the limitations of Claim 16, as best understood, as applied to Claims 1, 2-3, and 15 above.
Regarding Claim 18, Dostal, as modified, meets the limitations of Claim 18, as best understood, as applied to Claims 1, 3, and 4 above.
Regarding Claim 19, Dostal, as modified, discloses the pipe mounting device of Claim 16, as previously discussed above, wherein the grip portion (Dostal, 2) comprises a knob member (Dostal, 3).
Regarding Claim 20, Dostal, as modified, meets the limitations of Claim 20, as best understood, as applied to Claims 1, 3, 15, and 19 above.
Response to Arguments
Applicant's arguments filed February 3, 2022 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant's argument that both structure and function of the cited art is different from the claimed invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Therefore, it would have been obvious for Dostal, as modified, to be comprised of a hard metal material which is harder than the material of concrete blocks and inherently has a hardness that is greater than a plastic pipe material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723